Case 2:13-cv-03772-DMG-MRW Document 169 Filed 05/30/19 Page 1 of 3 Page ID #:1566
  Name and address:
  David Zlotnick, Deputy Attorney General
  Office of the Attorney General
  1455 Frazee Road, Suite 315
  San Diego, CA 92108




                                        UNITED STATES DISTRICT COURT
                                       CENTRAL DISTRICT OF CALIFORNIA
 United States of America, et al.                                 CASE NUMBER:

                                                                                      CV13-3772 DMG MANx
                                                   PLAINTIFF(S)
                               V.


Tom S. Chang, et al.
                                                                               NOTICE OF APPEARANCE OR
                                                                               WITHDRAW AL OF COUNSEL
                                                 DEFENDANT(S)

                                                      INSTRUCTIONS
Appearance of Counsel:
Attorneys may use this form to enter an appearance in a case, or to update the docket of a case to reflect a prior
appearance. To do so, complete Sections I, II, and IV of this form, then file and serve the form in the case. (Using an
attorney's CM/ECF login and password to file this form will expedite the addition of that attorney to the docket as counsel
ofrecord.)
 Withdrawal of Counsel:
This form may be used to terminate an attorney's status as counsel of record for a party in three situations: (1) the
attorney being terminated has already been relieved by the Court, but the docket does not yet reflect that fact; (2) at least
one member of the attorney's firm or agency will continue to represent that party and the withdrawing attorney is not the
only member of the Bar of this Court representing that party; or (3) the represented party has been dismissed from the
case, but the attorneys are still receiving notices of electronic filing. For any of these situations, complete Sections I, III,
and IV of this form, then file and serve the form in the case.
 Note: In situations not covered above, attorneys seeking to withdraw from a case must first obtain permission from the
Court. In such circumstances, attorneys should complete and file a "Request for Approval of Substitution or Withdrawal of
Counsel" (Form G-01) rather than this "Notice of Appearance or Withdrawal of Counsel" (Form G-123). See Form G-01 for
further information.
SECTION I - IDENTIFYING INFORMATION
Please complete the following information for the attorney you wish to add or remove (if removing an attorney, provide the
information as it currently appears on the docket; if appearing pro hac vice, enter "PHV" in the field for "CA Bar Number"):

 Name: David Zlotnick                                                                 CA Bar Number: 195607

 Firm or agency: State of California, Department of Justice, Office of the Attorney General
 Address: 1455 Frazee Road, Suite 315, San Diego, CA 92108

Telephone Number: (619) 358-1017
                       - - - - - - - - -- - - --
                                                                    Fax Number:               _____________
                                                                                       (619) 688-4200
                                                                                       _;____;_



Email: David.Zlotnick@doj.ca.gov

Counsel of record for the following party or parties: Plaintiff State of California
                                                       - -- - - - - - - - - -- - - - - -- ------


G- 123 (9/17)                        NOTICE OF APPEARANCE OR WITHDRAWAL OF COUNSEL                                      Page I of 2
Case 2:13-cv-03772-DMG-MRW Document 169 Filed 05/30/19 Page 2 of 3 Page ID #:1567

 SECTION II -TO ADD AN ATTORNEY TO THE DOCKET
 Please select one of the following options:
  D       The attorney listed above has already appeared as counsel of record in this case and should have been added to the
          docket. The date of the attorney's first appearance in this case:
                                                                            ---------
  0       The ft.ling of this form constitutes the first appearance in this case of the attorney listed above. Other members of
          this attorney's firm or agency have previously appeared in the case.
 ~        The ft.ling of this form constitutes the first appearance in this case of the attorney listed above. No other members
          of this attorney's firm or agency have previously appeared in the case.
 D        By order of the court dated                            in case number                                 (see attached
          copy), the attorney listed above may appear in this case without applying for admission to practice pro hac vice.
 D       This case was transferred to this district by the Judicial Panel on Multidistrict Litigation ("JPML") pursuant to 28
         U.S.C. § 1407 from the                       District of                           , where it was assigned case number
         _ __ _ _ _ __ _. The attorney listed above is counsel of record in this case in the transferee district, and is
         permitted by the rules of the JPML to continue to represent his or her client in this district without applying for
         admission to practice pro hac vice and without the appointment oflocal counsel.
 D        On                             the attorney listed above was granted permission to appear in this case pro hac vice
          before the Bankruptcy Court, and L.Bankr.R. 8 authorizes the continuation of that representation in this case before
          the District Court.

 In addition, if this is a criminal case, please check the applicable box below. The attorney listed above is:
          D USAO D FPDO D CJA Appointment D Pro Bono D Retained

 SECTION III - TO REMOVE AN ATTORNEY FROM THE DOCKET
 Notices of Electronic Filing will be terminated. Please select one of the following options:

 D       The attorney named above has already been relieved by the Court as counsel of record in this case and should
         have been removed from the docket. Date of the order relieving this attorney: _ _ _ _ _ _ _ __ __

 D       Please remove the attorney named above from the docket of this case; at least one member of the firm or agency
         named above, and at least one member of the Bar of this Court, will continue to serve as counsel of record for the
         party or parties indicated.
         (Note: ifyou are removing yourselffrom the docket of this case as a result of separating from a firm or agency, you
         should consult Local Rules 5-4.8.1 and 83-2.4 and Form G-06 ("Notice of Change of Attorney Business or Contact
         Information"), concerning your obligations to notify the Clerk and parties of changes in your business or contact
         information.)
 D       The represented party has been dismissed from the case, but the attorneys are still receiving notices of electronic
         filing. Date party was dismissed:

 D       The attorney named above was appointed on appeal and the appeal has been adjudicated. Date the mandate was
         filed:

 SECTION IV - SIGNATURE

 I request that the Clerk update the docket as indicated above.


       Date: May 30, 2019                                Signature: Isl David Zlotnick

                                                         Name:       David Zlotnick

G- 123 (9/17)                            NOTICE OF APPEARANCE OR WITHDRAWAL OF COUNSEL                                   Page 2 of2
Case 2:13-cv-03772-DMG-MRW Document 169 Filed 05/30/19 Page 3 of 3 Page ID #:1568




                                    CERTIFICATE OF SERVICE

   Case Name:         United States, et al., ex rel. Bobbette   No.     CV13-3772 DMG MANx
                      A. Smith and Susan C. Rogers v.
                      Tom S. Chang, M.D., et al.

   I hereby certify that on May 30, 2019, I electronically filed the following documents with the Clerk
   of the Court by using the CMIECF system:
                     NOTICE OF APPEARANCE OR WITHDRAWAL OF COUNSEL
   I certify that all participants in the case are registered CM/ECF users and that service will be
   accomplished by the CM/ECF system.
   I declare under penalty of perjury under the laws of the State of California, the foregoing is true
   and correct and that this declaration was executed on May 30, 2019, at San Diego, California.



                     Rachel Chang                                     Isl Rachel Chang
                       Declarant                                           Signature

   SD201 3 111778
   1378227 l.docxp
